5 U.S. 239
1 Cranch 239
2 L.Ed. 94
GABRIEL WOOD, plaintiff in errorv.WILLIAM OWINGS and JOB SMITH, assignees of WILLIAMROBB, a bankrupt.
February Term, 1803

ERROR to the circuit court of the district of Maryland.
[Statement of Case and Argument of Counsel from pages 240-249 intentionally omitted]
Mr. Chief Justice MARSHALL delivered the opinion of the court.


1
This is a writ of error to a judgment of the circuit court of the fourth circuit sitting at Baltimore, in the following case.


2
On the 30th of May 1800, William Robb, who was then a merchant carrying on trade and merchandise in the state of Maryland, signed, sealed and delivered to Gabriel Wood an instrument of writing, purporting to convey to the said Gabriel his real and personal estate in trust, to secure him from certain notes and acceptances made by him, on account of the said Robb; and afterwards, in trust for other creditors in the deed mentioned. This deed was acknowledged on the 14th of June; and was then enrolled according to the laws of Maryland.


3
On the 12th of July 1800, a commission of bankruptcy was sued out, founded on the execution of the deed above mentioned; and the said William Robb being declared a bankrupt, his effects were assigned to William Owings and Job Smith, who brought this suit against Gabriel Wood to recover the money received by him under the deed aforementioned.


4
Judgment was confessed by the defendant below, subject to the opinion of the court on a case stated, of which the foregoing were the material facts.


5
The court gave judgment in favour of the assignees, to which judgment a writ of error was sued out by the present plaintiff.


6
The only question made by the counsel was, whether the deed stated in the case was an act of bankruptcy.


7
On the 4th of April 1800, congress passed an act to establish an uniform system of bankruptcy throughout the United States, which declares among other things, that any merchant who shall, after the first day of June next succeeding the passage of the act, with intent unlawfully to delay or defraud his creditors, make or cause to be made any fraudulent conveyance of his lands or chattels, shall be deemed and adjudged a bankrupt.


8
It was admitted in the argument, that this deed, if executed after the first day of June would have been an act of bankruptcy, but that being sealed and delivered on the 30th of May, it was not within the act, which only comprehends conveyances made after the 1st of June.


9
For the defendants in error, it was contended, that, by the laws of Maryland, a deed is not complete until it is acknowledged, and therefore this conveyance was made on the 14th of June, when it was acknowledged; and not on the 30th of May, when it was sealed and delivered.


10
The Maryland act alluded to was passed in 1766, and declares 'that after the first day of May next, no estate of inheritance or freehold, or any declaration or limitation of use, or any estate for above seven years, shall pass or take effect, except the deed or conveyance, by which the same shall be intended to pass or take effect, shall be acknowledged in the provincial court, or before one of the justices thereof in the county court, or before two justices of the same county were the lands, tenements or hereditaments conveyed by such deed or conveyance do lie, and be also enrolled, &c. within six months after the date of such deed or conveyance.'


11
The fifth section gives the conveyance so acknowledged and enrolled, in relation to the date thereof.


12
It is well established doctrine of the common law, that a deed becomes complete, when sealed and delivered. It then becomes the act of the person who has executed it, and whatever its operation may be, it is his deed. The very act of livery which puts the paper into the possession of the party for whose benefit it is made, seems to require the construction that it has become a deed.


13
The question now made to the court is, whether the act of the legislature of Maryland has annexed other requisites to an instrument of writing conveying lands; without the performance of which, not only the passing of the estate intended to be conveyed is arrested, but the instrument itself is prevented from becoming the deed of the person who has executed it.


14
Upon the most mature consideration of the subject, the opinion of the court is that the words used in the act of Maryland, which have been recited, consider the instrument as a deed, although inoperative until acknowledged and enrolled.


15
The words do not apply to the instrument, but to the estate that instrument is intended to convey.


16
Since then the bankrupt law of the United States does not affect deeds made prior to the 1st of June 1800, and this deed was made on the 30th of May 1800, the court is of opinion, that the rights vested by the deed, (whatever they might be) are not divestd in favour of the assignees of the bankrupt, and therefore that they ought not to have recovered in this case.


17
Judgment reversed, and judgment of non pros. to be entered.